It appeared by the complaint, that the defendants were a corporation created by the laws of Connecticut, and the relief prayed for was a perpetual injunction, restraining the company and its officers from making any disposition of its property, and the appointment of a receiver, with power, under the direction of the court, to collect its debts, including unpaid subscriptions, to pay all demands against the company, and distribute the surplus, if any, pro raid, amongst its shareholders. The judges consulted by Mr. Justice Bosworth, all agreed with him in the opinion, that the court would exceed its jurisdiction in attempting to grant the relief demanded, and, consequently, that it was his duty to deny the motion. It was denied accordingly.